                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 NATHAN HOYE,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
 v.                                              )   Civil Action No. 19-1400
                                                 )   Senior Judge Nora Barry Fischer
 ALLEGHENY COUNTY JAIL,                          )
       Defendant.                                )
                                                 )

                                   MEMORANDUM ORDER

       The above captioned case was initiated by pro se Plaintiff Nathan Hoye on October 28,

2018, and was referred to United States Magistrate Judge Cynthia Reed Eddy for pretrial

proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local

Rules of Court. (Docket No. 1). Plaintiff initially submitted a complaint without paying the filing

fee or filing a motion for leave to proceed in forma pauperis. (Id.). He later submitted Motions

for Leave to Proceed in forma pauperis on December 3, 2019 and December 23, 2019. (Docket

Nos. 5; 7). On January 6, 2020, the Magistrate Judge issued a Report recommending that the

Motions for Leave to Proceed in forma pauperis be denied as Plaintiff had not satisfied the

imminent danger exception to the three strikes rule of 28 U.S.C. § 1915(g). (Docket No. 9).

Plaintiff was served with the Report and Recommendation at his listed address of record and

advised that written objections were due by January 23, 2020. To date, no objections have been

filed nor has Plaintiff sought an extension in time in which to do so.

       After de novo review of the pleadings and documents in this case, together with the

Report and Recommendation, the following order is entered:

       AND NOW, this 28th day of January, 2020:

       IT IS ORDERED that the Report and Recommendation [9] dated January 6, 2020 is
ADOPTED as the Opinion of the Court;

       IT IS FURTHER ORDERED that Plaintiff’s Motions for Leave to Proceed in forma

pauperis [5] and [7] are DENIED and this case is DISMISSED, without prejudice, to Plaintiff

reopening the matter by paying the full statutory and administrative filing fees of $400.00;

       IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED; and,

       FINALLY, IT IS ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by Rule 3

of the Federal Rules of Appellate Procedure.



                                                     BY THE COURT:

                                                     s/Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     Senior U.S. District Judge




cc:    NATHAN HOYE
       NX-8604
       SCI Somerset
       P.O. Box 1000
       1590 Walters Mill Road
       Somerset, PA 15510
       (via first class mail)




                                                 2
